Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into, effective
as of June 1, 2006 (the “Effective Date”), by and between CALLWAVE, INC., a
California corporation (the “Company”), and DAVID GIANNINI (“Employee”), with
reference to the following facts:

RECITALS:

The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which the Company shall employ Employee.

AGREEMENTS:

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

1. POSITION AND DUTIES

1.1 POSITION AND TITLE. The Company hereby hires Employee to serve as the Vice
President of Engineering of the Company.

(a) LIMITS ON AUTHORITY. Employee shall perform his duties as Vice President of
Engineering of the Company pursuant to this Agreement in compliance with
applicable law and consistent with such budgets as the Company’s Board of
Directors adopts and modifies from time to time.

(b) ANNUAL REVIEWS. Within thirty (30) days after each annual anniversary of the
Effective Date of this Agreement, the Company shall review Employee’s
performance of his duties pursuant to this Agreement and advise Employee of the
results of that review; provided, however, that Company may elect to conduct a
partial-year performance review in order to synchronize Employee’s annual review
date with that of the Company’s other executives. In connection with each such
review, the Company shall evaluate whether any increase in Employee’s
compensation under Section 2, below, is appropriate.

(c) REPORTING AND AUTHORITY. Employee shall report to the Company’s Chief
Executive Officer or his designee. Employee shall render such business and
professional services in the performance of his duties, consistent with the
Employee’s position within the Company, as shall be assigned to him by the
Company’s Chief Executive Officer.

1.2 ACCEPTANCE. Employee hereby accepts employment by the Company in the
capacity set forth in Section 1.1, above, and agrees to perform the duties of
such position from and after the Effective Date of this Agreement in a diligent,
efficient, trustworthy, and businesslike manner. Employee agrees that, to the
best of the Employee’s ability and experience, Employee at all times shall
loyally and conscientiously discharge all of the duties and responsibilities
imposed upon Employee pursuant to this Agreement.

1.3 BUSINESS TIME. Employee shall devote his exclusive business time to the
performance of his duties under this Agreement.

1.4 LOCATION. Employee shall perform his duties under this Agreement from the
Company’s principal offices in Santa Barbara, California. Employee acknowledges
and agrees that from time to time he shall be required to travel (at the cost
and expense of the Company) to other locations outside of Santa Barbara,
California, in order to discharge his duties under this Agreement.



--------------------------------------------------------------------------------

1.5 TERM. The term of this Agreement shall commence as of the Effective Date and
shall expire upon termination pursuant to Section 3 of this Agreement.

2. COMPENSATION. The Company shall compensate Employee for his services pursuant
to this Agreement as follows:

2.1 SALARY. The Company shall pay to Employee an annual salary in the amount of
Two Hundred Eight Thousand One Hundred Dollars ($208,100.00) (the “Base
Compensation”). Such annual salary shall be subject to periodic increases at the
time of Employee’s annual review pursuant to Section 1.1(b), above, and such
other times and in such amounts as the Company, in its discretion, shall
determine to be appropriate. The Base Compensation will be paid periodically in
accordance with the Company’s normal payroll practices and shall be subject to
the usual, required withholding.

2.2 ANNUAL PERFORMANCE BONUS. For each full fiscal year during the term of this
Agreement, Employee will be eligible to receive a bonus based upon the
achievement of reasonable performance criteria; provided that, that bonus
arrangement described in this Section 2.2 shall be effective as of January 1,
2006. Fifty percent (50%) of such bonus shall be based upon the Company’s
achievement of corporate objectives determined by the Chief Executive Officer,
and the remaining fifty percent (50%) of such bonus shall be based upon
Employee’s achievement of Employee’s individual objectives as specified by the
Chief Executive Officer after consultation with the Employee (the “Annual
Bonus”). Consistent with Company policy, the amount of any performance-based
bonus shall be subject to the final discretion of the Compensation Committee of
the Company’s board of directors. Subject to the foregoing, the goal for the
Annual Bonus payable for any calendar year shall be thirty percent (30%) of Base
Compensation.

2.4 FRINGE BENEFITS/VACATION. Employee shall accrue paid vacation in each period
of twelve (12) consecutive months of employment during the term of this
Agreement in accordance with the terms of the Company’s vacation accrual
policies and limits. Employee shall be eligible for such other fringe benefits
as are provided to the Company’s senior executive level employees generally from
time to time.

2.5 REIMBURSEMENT OF USUAL AND CUSTOMARY BUSINESS EXPENSES. The Company shall
reimburse Employee for authorized business expenses incurred by Employee in the
performance of his duties; provided that such business expenses are reasonable
in amount, incurred for the benefit of the Company, and are supported by
itemized accountings and expense receipts submitted to the Company prior to any
reimbursement in accordance with the Company’s business expense reimbursement
policies.

3. TERMINATION

3.1 DEFINITIONS. For purposes of this Agreement, the term:

(a) “CHANGE OF CONTROL” shall mean the occurrence of one of the following
events:

(i) Any transaction or series of related transactions by which any “person” (as
such term is used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), including all affiliates of such person,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly of securities of the Company representing

 

2



--------------------------------------------------------------------------------

50% or more of the combined voting power of the Company’s then outstanding
securities other than (A) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or (B) any affiliate, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(ii) The date of the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation; or

(iii) The date of the consummation of a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all of
the Company’s assets. For purposes of this clause (iii), the phrase “the sale or
disposition by the Company of all or substantially all of the Company’s assets”
shall mean a sale or other disposition transaction or series of related
transactions involving assets of the Company or of any direct or indirect
subsidiary of the Company (including the stock of any direct or indirect
subsidiary of the Company) in which the value of the assets or stock being sold
or otherwise disposed of (as measured by the purchase price being paid therefor
or by such other method as the Board of Directors of the Company determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the “fair market value of the Company” (as
hereinafter defined). For purposes of the preceding sentence, the “fair market
value of the Company” shall be the aggregate market value of the Company’s
outstanding common stock (on a fully diluted basis) plus the aggregate market
value of the Company’s other outstanding equity securities. The aggregate market
value of the Company’s equity securities shall be determined by multiplying the
number of shares of the Company’s common stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) by the average closing price of such security for the ten
trading days immediately preceding the Transaction Date, or if not publicly
traded, by such other method as the Board of Directors of the Company shall
determine is appropriate.

(b) “DATE OF TERMINATION” shall mean the date specified in the Notice of
Termination (as defined below).

(c) “DISABILITY” OR “DISABLED” shall mean that Employee either (i) is unable to
engage in any substantial gainful activity due to physical or mental impairment
which can be expected to result in death or to last for a continuous period of
twelve (12) months or more, or (ii) is, by reason of any medically determinable
physical mental impairment which can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan sponsored
by the Company. Employee covenants and agrees to submit to a reasonable physical
examination by such licensed medical doctor for the purpose of evaluating
whether Employee is Disabled.

(d) “GOOD REASON” shall mean the occurrence of any of the following
circumstances without Employee’s consent; provided, however, that such
circumstances shall not constitute Good Reason unless (x) Employee provides the
Company with thirty (30) days’ written notice specifying the purported grounds
for Good Reason and (y) the purported grounds are not cured within thirty
(30) days after the date upon which such notice is delivered to the Company:

(i) a ten percent (10%) or greater reduction by the Company or the Board of his
then current total compensation at plan (other than a reduction generally
applicable to other senior

 

3



--------------------------------------------------------------------------------

Employees of the Company) or, any reduction in Employee’s Base Compensation
(other than a reduction generally applicable to other senior employees of the
Company) or any reduction in Employee’s minimum annual option grant (other than
a reduction generally applicable to other senior employees of the Company), as
specified in Section 2.2; or

(ii) the relocation of the Company’s principal executive offices to a location
more than twenty-five (25) miles outside the Santa Barbara, California area, or
the Company’s requiring Employee to relocate anywhere other than the location of
the Company’s principal executive offices, except for required travel on the
Company’s business to an extent substantially consistent with Employee’s
business travel obligations contemplated by Section 1.4, above; or

(e) “MISCONDUCT” shall mean (i) the willful failure by Employee to substantially
perform his duties with the Company (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness), (ii) the willful
engaging by Employee in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise, (iii) Employee’s conviction of, or plea
of nolo contendere to, a felony or a crime involving moral turpitude, or
(iv) Employee’s gross misconduct.

(f) “NOTICE OF TERMINATION” shall mean a notice which shall set forth in
reasonable detail the reason for termination of Employee’s employment. No
purported termination which is not effected pursuant to this Section 3.1 shall
be effective.

3.2 TERMINATION BY COMPANY. The Company may terminate this Agreement:

(a) FOR MISCONDUCT. At any time for Misconduct upon delivery of a Notice of
Termination. Upon termination for Misconduct, all vesting of all option grants
shall terminate immediately and the Company shall pay to Employee all accrued
and unpaid compensation for the period ending on the Date of Termination,
including any and all pro rated cash bonuses to which Employee would otherwise
be entitled, and shall not be obligated to pay any additional amounts to
Employee hereunder.

(b) OTHER THAN MISCONDUCT OR DISABILITY. At any time for reasons other than
Misconduct. Employee’s employment is at will and the Company may terminate this
Agreement and Employee’s employment for any reason deemed sufficient by the
Company upon notice as provided in Section 3.1. Upon termination for any
reason(s) other than Misconduct or Disability, the Company shall pay to Employee
all accrued and unpaid compensation for the period ending on the Date of
Termination, including any and all pro rated cash bonuses to which Employee
would otherwise be entitled, and shall provide Employee the following additional
benefits:

(i) The Company shall pay to Employee an amount equal to six (6) months of
Employee’s Base Compensation at the rate in effect as of the Date of Termination
and any and all pro rated cash bonuses to which Employee would otherwise be
entitled, subject to the usual, required withholding (any such amount to be
payable in equal monthly installments) at the time and in the amounts due under
the Company’s regular payroll practices, as if Employee had remained employed
during the period of six (6) months following the Date of Termination, provided,
however, that the Company shall have the right, in its sole discretion, to
accelerate any payment under this Section 3.2(b)(i).

(ii) Employee’s vesting in all stock options held by Employee as of the
Effective Date of this Agreement shall be accelerated to the same extent as
Employee would have become vested therein if Employee had remained employed by
the Company for an additional six (6) months after the Date of Termination.

 

4



--------------------------------------------------------------------------------

(iii) Provided that Employee timely elects to receive continuation of health
insurance coverage pursuant to COBRA, the Company shall subsidize the premiums
payable by Employee thereunder, so that Employee pays the same monthly premium
as an active employee with similar coverage, for the period ending on the
earlier of (A) six months following the Date of Termination, or (B) the first
date as of which Employee is covered under the health insurance plan of another
employer.

(c) “DISABILITY” OR “DISABLED” shall mean that Employee either (i) is unable to
engage in any substantial gainful activity due to physical or mental impairment
which can be expected to result in death or to last for a continuous period of
twelve (12) months or more, or (ii) is, by reason of any medically determinable
physical mental impairment which can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan sponsored
by the Company. Employee covenants and agrees to submit to a reasonable physical
examination by such licensed medical doctor for the purpose of evaluating
whether Employee is Disabled.

3.3 TERMINATION BY EMPLOYEE. Employee may resign from employment and terminate
this Agreement at any time. If Employee terminates this Agreement and resigns
from employment:

(a) OTHER THAN GOOD REASON. Other than for Good Reason, then all vesting in all
Options shall terminate immediately and the Company (i) shall pay to Employee
all accrued and unpaid compensation for the period ending on the Date of
Termination, and (ii) shall not be obligated to pay any additional amounts to
Employee hereunder.

(b) FOR GOOD REASON. For Good Reason, then the Employee shall be entitled to the
following benefits:

(i) The Company shall pay to Employee an amount equal to six (6) months of
Employee’s Base Compensation at the rate in effect as of the Date of Termination
and any and all pro rated cash bonuses to which Employee would otherwise be
entitled, subject to the usual, required withholding (any such amount to be
payable in equal monthly installments) at the time and in the amounts due under
the Company’s regular payroll practices, as if Employee had remained employed
during the period of six (6) months following the Date of Termination, provided,
however, that the Company shall have the right, in its sole discretion, to
accelerate any payment under this Section 3.3(b)(i).

(ii) Employee’s vesting in all stock options held by Employee as of the
Effective Date of this Agreement shall be accelerated to the same extent as
Employee would have become vested therein if Employee had remained employed by
the Company for an additional six (6) months after the Date of Termination.

(iii) Provided that Employee timely elects to receive continuation of health
insurance coverage pursuant to COBRA, the Company shall subsidize the premiums
payable by Employee thereunder, so that Employee pays the same monthly premium
as an active employee with similar coverage, for the period ending on the
earlier of (A) six months following the Date of Termination, or (B) the first
date as of which Employee is covered under the health insurance plan of another
employer.

(C) CHANGE OF CONTROL. If within twenty-four (24) months following the closing
of a Change of Control, Employee terminates his employment with Company or
successor corporation due to Good Reason, or the Company or the successor
corporation terminates the

 

5



--------------------------------------------------------------------------------

Employee’s employment with the Company or successor corporation for other than
Misconduct or Disability, then the Employee shall be entitled to the following
benefits:

(i) The Company shall pay to Employee an amount equal to twelve (12) months of
Employee’s Base Compensation at the rate in effect as of the Date of Termination
and any and all pro rated cash bonuses to which Employee would otherwise be
entitled, subject to the usual, required withholding (any such amount to be
payable in equal monthly installments) at the time and in the amounts due under
the Company’s regular payroll practices, as if Employee had remained employed
during the period of three months following the Date of Termination, provided,
however, that the Company shall have the right, in its sole discretion, to
accelerate any payment under this Section 3.3(b)(i).

(ii) Employee shall become one hundred percent (100%) vested in all Options
granted to Employee during the period of his employment with the Company.

(iii) Provided that Employee timely elects to receive continuation of health
insurance coverage pursuant to COBRA, the Company shall subsidize the premiums
payable by Employee thereunder, so that Employee pays the same monthly premium
as an active employee with similar coverage, for the period ending on the
earlier of (A) twelve (12) months following the Date of Termination, or (B) the
first date as of which Employee is covered under the health insurance plan of
another employer.

3.4 CONDITIONAL NATURE OF SEVERANCE PAYMENTS

(a) NONCOMPETE. Employee acknowledges that the nature of the Company’s business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company during the period following the
termination of Employee’s employment with the Company, it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive the severance payments set forth
in Section 3.2(b), Section 3.3(b), and Section 3.3(c) (to the extent Employee is
otherwise entitled to such payments) shall be conditioned upon Employee, during
the period following termination of employment equal to the number of months for
which payments are to be made under Section 3.2(b), Section 3.3(b), or
Section 3.3(c), as applicable, not directly or indirectly engaging in (whether
as an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that directly competes with Company or is
a customer of the Company.

(b) NON-SOLICITATION. Until the date six (6) months after the termination of
Employee’s employment with the Company for any reason, Employee agrees and
acknowledges that Employee’s right to receive the severance payments set forth
in Section 3.2(b), Section 3.3(b), and Section 3.3(c) (to the extent Employee is
otherwise entitled to such payments) shall be conditioned upon Employee not
either directly or indirectly soliciting, inducing, attempting to hire,
recruiting, encouraging, taking away, hiring any employee of the Company or
causing an employee to leave his or her employment either for Employee or for
any other entity or person.

(C) GENERAL RELEASE. Employee shall not be entitled to receive any of the
severance consideration described in Sections 3.2 and 3.3, above, unless prior
to receiving the same Employee executes a commercially reasonable general
release of claims (including a release of all rights under Section 1542 of the
California Civil Code) against the Company and its directors, officers,
employees, stockholders, and other agents and their respective insurers,
successors, and assigns, of all

 

6



--------------------------------------------------------------------------------

claims arising from or in any way relating to Employee’s employment by the
Company or the termination of that employment, provided that such release shall
not extend to (i) any claims for benefits under any qualified retirement plan
maintained by the Company, (ii) any claims for governmental unemployment
benefits, or (iii) Employee’s right to receive indemnification from the Company
under applicable provisions of California law or the certificate of
incorporation or bylaws of the Company.

(d) UNDERSTANDING OF COVENANTS. Employee represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

3.5 TERMINATION BY EMPLOYEE. Employee may resign from employment and terminate
this Agreement at any time. If Employee terminates this Agreement voluntarily,
then all vesting of all options shall terminate immediately and the Company
shall pay to Employee all accrued and unpaid compensation for the period ending
on the Date of Termination, and shall not be obligated to pay any additional
amounts to Employee hereunder.

3.6 DEATH. This Agreement shall terminate automatically upon the death of
Employee. If Employee’s employment is terminated by reason of Employee’s death,
then the Company shall pay to Employee’s beneficiaries or legal representatives
(i) within 15 days, all accrued and unpaid Base Compensation and vacation pay
for all periods ended on or before the date of Employee’s death, and (ii) the
Company shall not be obligated to make any further payments hereunder.

3.7 DEFERRAL IN COMMENCEMENT PER IRC § 409A. Notwithstanding the foregoing
provisions of this Section 3, to the extent required to avoid the imposition of
any excise or penalty tax pursuant to or other violation of the rules of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
commencement of payment of any severance consideration pursuant to this
Section 3 following the date as of which Employee’s employment with the Company
is terminated for any reason (such date, the “termination date”) shall be
delayed for six (6) months following such termination date.

4. MISCELLANEOUS

4.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (i) when
personally delivered, or (ii) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (iii) on the date on which
transmitted by facsimile or other electronic means generating a receipt
confirming a successful transmission (provided that on that same date a copy of
such notice is deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested), or (iv) on the next business day
after the date on which deposited with a regulated public carrier (e.g., Federal
Express) designating overnight delivery service with a return receipt requested
or equivalent thereof administered by such regulated public carrier, freight
prepaid, and addressed in a sealed envelope to the party for whom intended at
the address appearing on the signature page of this Agreement, or such other
address or facsimile number, notice of which is given in a manner permitted by
this Section 4.1.

4.2 ARBITRATION

(a) GENERAL. In consideration of Employee’s service to the Company, its promise
to arbitrate all employment related disputes and Employee’s receipt of the
compensation, pay raises and other benefits paid to Employee by the Company, at
present and in the future, Employee agrees that any

 

7



--------------------------------------------------------------------------------

and all controversies, claims, or disputes with anyone (including the Company
and any employee, officer, director, shareholder or benefit plan of the Company
in their capacity as such or otherwise) arising out of, relating to, or
resulting from Employee’s service to the Company under this Agreement or
otherwise or the termination of Employee’s service with the Company, including
any breach of this Agreement, shall be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1283.05 (the “Rules”) and pursuant to
California law. Disputes which Employee agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination and any statutory
claims. Employee further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Employee.

(b) PROCEDURE. Employee agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Employee agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing. Employee
agrees that the arbitrator shall issue a written decision on the merits.
Employee also agrees that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Employee understands the Company will pay for any administrative or hearing fees
charged by the arbitrator or AAA except that Employee shall pay the first
$200.00 of any filing fees associated with any arbitration Employee initiates.
Employee agrees that the arbitrator shall administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules shall take precedence.

(c) REMEDY. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Employee and the Company.
Accordingly, except as provided for by the Rules, neither Employee nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law, which the Company has not adopted.

(d) AVAILABILITY OF INJUNCTIVE RELIEF. In addition to the right under the Rules
to petition the court for provisional relief, Employee agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys fees.

(e) ADMINISTRATIVE RELIEF. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Employee from
pursuing court action regarding any such claim.

 

8



--------------------------------------------------------------------------------

(f) VOLUNTARY NATURE OF AGREEMENT. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Employee is waiving Employee’s right to a jury trial. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee’s choice before signing this Agreement.

4.3 BINDING ON SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.

4.4 GOVERNING LAW. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of California, without regard to
conflict of law principles.

4.5 SEVERABILITY. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

4.6 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on all the signatories.

4.7 FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.

4.8 ENTIRE AGREEMENT; AMENDMENT. This Agreement, together with the Initial
Option Grant Agreement, and the Company’s standard Confidential Information
Agreement (a) represents the entire understanding of the parties with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
understandings, whether written or oral, regarding the subject matter hereof,
and (b) may not be modified or amended, except by a written instrument, executed
by the party against whom enforcement of such amendment may be sought.

[Signatures appear on the following page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”

     “EMPLOYEE:”

CALLWAVE, INC., a California corporation

    

By

   /s/ David F. Hofstatter      /s/ David Giannini    David F. Hofstatter,
President and CEO      David Giannini

6/29/06

     6/26/06    Date      Date

Address, Facsimile No. and Email for Notices

    

Address, Facsimile No. and Email for Notices:

136 West Canon Perdido Street

       

Santa Barbara, California 93101

       

Facsimile No.: (805) 690-4211

     Facsimile No.:     

Email: dfh@callwave.com

     Email:     

 

10